Amendment #1 to Convertible Promissory Note

Originally Dated November 14, 2012

 

This Amendment to the Convertible Promissory Note originally entered into
between Amarantus Biosciences, Inc. ("Amarantus") and Dominion Capital, LLC
("Dominion") on November 14, 2012 (the "Original Agreement") is entered into on
this 4th day of December, 2012.

 

Whereas, the parties desire to amend the Original Agreement to adjust the
Installment Payments (Article 1, Section 1.1), Amortization Payment Schedule,
Share Reservation and Events of Default; all on the terms set forth herein.

 

NOW THEREFORE, the parties agree as follows:

 

Section 1.1 of the Original Agreement is hereby amended in its entirety to read
as follows:

 

"1.1 Purchase Price.

 

The Borrower and Holder agree that the Purchase Price for the Note shall be
$600,000.00. Dominion Capital, LLC will fund installment payments of: $10,000
upon signing; $140,000 within 10 days; $150,000 within 20 days; $150,000 within
45 days; and $150,000 within 60 days.

 

Section 1.2 of the Original Agreement is hereby amended in its entirety to read
as follows:

 

"1.1 Amortization Payments.

 

Starting on May 14, 2013, the Borrower shall begin to redeem the outstanding
principal and interest of this Note (each, an "Amortization Payment") in
accordance with the attached Amortization Schedule (Appendix A.) Each
Amortization Payment shall, at the option of the Borrower, be made in cash or,
subject to the Borrower complying with the Equity Conditions described in
section 1.3, be made in Common Stock.

 

Appendix A of the Original Agreement is hereby amended in its entirety to read
as follows:

 

Amortization Payments: Principal plus (Interest) Timing First Payment:
$150,000.00 + ($15,000.00) May 14, 2013 Second Payment: $150,000.00 +
($15,000.00) May 21, 2013 Third Payment: $150,000.00 + ($15,000.00) May 28, 2013
Fourth Payment: $150,000.00 + ($15,000.00) June 4, 2013

 

 

 Section 4.17 and 4.18 will be added o Article IV as follows: 

4.17 Installment Payment Default.

 

It is hereby agreed that, at the sole discretion of the Holder, if the Holder
elects not to make any Installment Payment noted above by Bank transfer within
15 days of any Due Date, for any reason, then the Debenture will automatically
adjust to reflect the monies actually paid. The holder will have no further
obligation or liability.

 

4.18 Default Conversion Price

 

Upon the occurrence and during the continuation of any Event of Default
specified in Article IV, the Holder shall have the right to convert any
outstanding principal and interest at a Conversion Price of fifty percent (50%)
of the lowest daily VWAP for the prior fifteen (15) day trading period prior to
the applicable Conversion date.

 

The share reservation with VStock Transfer is to be amended as follows: An
additional 18,000,000 shares are to be immediately added to the current share
reservation of 12,000,000 shares for the Convertible Promissory Note dated
11/14/2012.

 

All other terms and conditions of the Original Agreement shall remain in full
force and effect, unless modified by this Amendment. This amendment shall be
governed and construed under the laws of the State of New York, without regard
to its conflict of laws provision.

 

AMARANTUS Biosciences, INC. Dominion Capital, LLC By: /s/ Gerald Commisiong By:
/s/ Mikhail Gurevich Gerald Commisiong, CEO Mikhail Gurevich, Managing Member
Date: December 12, 2012

 

2

 



